UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                    4/12/2019
DANIEL KANE, JR., et al.,                                 :
                                                          :
                                        Plaintiffs,       :
                                                          :     17-CV-9487 (VSB)
                      - against -                         :
                                                          :           ORDER
                                                          :
NATIONAL FARM WHOLESALE FRUIT :
& VEGETABLE CORP.,                                        :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiffs Daniel Krane, Jr., Charles Machadio, Roger Marino, Myra Gordon, Andrew

Roy, and Vincent Pacifico, as Trustees of the United Teamster Fund and as Trustees of the

United Teamster Pension Fund “A” (collectively, “Plaintiffs”), commenced this action on

December 4, 2017 seeking: (1) injunctive and other equitable relief pursuant to the Employee

Retirement Income Securities Act of 1974 (“ERISA”) directing Defendant National Farm

Wholesale Fruit & Vegetable Corp. (“National Farm”) to allow Plaintiffs’ auditors to conduct an

audit of National Farm’s books and records; and (2) recovery of unpaid partial withdrawal

liability assessed pursuant to the Multiemployer Pension Plan Amendments Act of 1980, 29

U.S.C. §§ 1381, et seq. (Doc. 1.) Before me is Plaintiffs’ motion seeking confirmation of the

June 21, 2018 decision of Arbitrator Judith La Manna granting Plaintiffs’ motion to dismiss the

arbitration (the “Award”), and seeking restoration of this action to my active docket. (Doc. 17.)

Because Defendant has not objected to the motion, and because I find that the Award was not

procured through fraud or dishonesty or any other improper means, Plaintiffs’ motion is granted.



                                                         1
                 Factual and Procedural Background

        On December 4, 2017, Plaintiffs commenced this action by filing a complaint. (See Doc.

1; see also Braverman Aff. ¶ 3.) 1 On January 26, 2018, National Farm filed its answer in which

it asserted as an affirmative defense that it had filed a demand for arbitration with the American

Arbitration Association (“AAA”) and, as such, this dispute should be heard by the AAA. (See

Doc. 10; see also Braverman Aff. ¶ 4.) The parties agreed that the issue of arbitrability should

be heard by an arbitrator. (Braverman Aff. ¶ 6.) On April 20, 2018, the parties participated in an

initial conference call with Arbitrator La Manna during which Plaintiffs informed the arbitrator

that they intended to file a motion to dismiss the arbitration based on National Farm’s purported

failure to timely initiate arbitration. (Id. ¶ 7.) On April 20, 2018, the parties also attended an

initial conference before me and made a joint application to stay this action pending the decision

from Arbitrator La Manna on Plaintiffs’ motion to dismiss the arbitration, (id. ¶ 8), which I

granted, (Doc. 15).

        On May 11, 2018, Plaintiffs submitted a Memorandum of Law in Support of their motion

to dismiss the arbitration to Arbitrator La Manna, (Braverman Aff. ¶ 10), on June 1 National

Farm submitted its memorandum of law in opposition, (id. ¶ 11), and on June 15 Plaintiffs

submitted their reply, (id. ¶ 12).

        On June 21, 2018, Arbitrator La Manna issued a decision granting Plaintiffs’ motion to

dismiss the arbitration on the grounds that National Farm had failed to timely initiate arbitration

pursuant to ERISA and that the matter was not properly in arbitration. (Id. ¶ 13; see also id. Ex.

A.)

        On June 25, 2018, the parties submitted a joint letter informing me of Arbitrator La


1
 “Braverman Aff.” refers to the Affirmation of Marc D. Braverman, Esq. in Support of Plaintiffs’ Motion to
Confirm Arbitration Award. (Doc. 18.)

                                                        2
Manna’s decision dismissing the arbitration. (Doc. 16.) On July 19, 2018, Plaintiffs filed their

motion to confirm the Award, along with a memorandum of law and affirmation in support.

(Docs. 17–19.) On August 2, 2018, the parties submitted a joint stipulation extending the time

for Defendant to respond to the motion, (Doc. 20), which I so ordered, (Doc. 21). However,

Defendant did not file an opposition to the motion nor has Defendant taken any other action

since that date.

                   Analysis

        The Court of Appeals for the Second Circuit has instructed that unopposed actions to

confirm or vacate an arbitration award should be treated as unopposed motions for summary

judgment. D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109–10 (2d Cir. 2006); accord Trs. of

the N.Y.C. Dist. Council of Carpenters Pension Fund v. Coastal Envtl. Grp., Inc., 16-cv-6004-

GHW, 2016 WL 7335672 at *3 (S.D.N.Y. Dec. 16, 2016); GE Transportation (Shenyang) Co. v.

A-Power Energy Generation Sys., Ltd., 15 Civ. 6194 (PAE), 2016 WL 3525358 at *4 (S.D.N.Y.

June 22, 2016); Trs. for The Mason Tenders Dist. Council Welfare Fund v. Earth Constr. Corp.,

15-CV-3967 (RA), 2016 WL 1064625 at *3 (S.D.N.Y. Mar. 15, 2016). Accordingly, the issue to

be resolved here is whether, based on the uncontested submissions before me, there is a genuine

issue of material fact. In doing so, I must view the facts “in the light most favorable” to National

Farm, Tolan v. Cotton, 572 U.S. 650, 657 (2014) (internal quotation marks omitted), and

“resolve all ambiguities and draw all permissible factual inferences in favor of” National Farm,

Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012) (internal quotation marks omitted).

        “A court’s review of an arbitration award is ‘severely limited’ so as not to frustrate the

goals of arbitration—namely to settle disputes efficiently and avoid long and expensive

litigation.” Trs. of Empire State Carpenters Annuity, Apprenticeship, Labor-Mgmt. Cooperation,



                                                  3
Pension & Welfare Funds v. LLF Constr. Servs., Inc., No. CV 14-0878(ADS)(SIL), 2014 WL

7739326 at *4 (E.D.N.Y. Dec. 18, 2014), report and recommendation adopted, 2015 WL

428085 (E.D.N.Y. Jan. 30, 2015). The Federal Arbitration Act (“FAA”) provides that “at any

time within one year after the award is made any party to the arbitration may apply to the court

. . . for an order confirming the award, and thereupon the court must grant such an order unless

the award is vacated, modified, or corrected.” 9 U.S.C. § 9. The FAA further provides that the

court may vacate or modify the arbitration award only if: (1) the award was procured by

corruption, fraud or undue means; (2) there was partiality or corruption on the part of the

arbitrator; (3) the arbitrator was guilty of misconduct; (4) the arbitrator exceeded her powers; (5)

there were evident material miscalculations or mistakes made in the calculation of the award; (6)

the arbitrator issued an award on a matter that was not submitted to her; or (7) the award was

imperfect as a matter of form. See 9 U.S.C. §§ l0(a)(1)-(4); 11(a)-(c).

       Because I find that none of the above listed factors are present here, I conclude that the

arbitration award should be confirmed. See Local 97, Int’l Bhd. of Elec. Workers v. Niagara

Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999) (“Generally speaking, unless the

[arbitration] award is procured through fraud or dishonesty, the decision should not be

disturbed.”); Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity

Fund, and Apprenticeship, Journeyman Retraining, Educational and Industry Fund v. Windham

Constr. Corp., 17-cv-4630 (VSB) (SDA), 2017 WL 9472944 at *2 (S.D.N.Y. Dec. 27, 2017),

report and recommendation adopted, 2018 WL 2338790 (S.D.N.Y. May 22, 2018) (“Even if a

court were to disagree with the arbitrator’s findings of fact, or had a difference of opinion about

the correct interpretation of the contract, an arbitration award would still be subject to

confirmation.”); Local 338 United Serv. Workers Union v. Advanced Ready Mix Corp., 2013 WL



                                                  4
685447 at *3 (noting that a court must confirm the arbitration award where “there is no

indication that the arbitration decision was made arbitrarily, exceeded the arbitrator’s

jurisdiction, or otherwise was contrary to law”). Arbitrator La Manna issued a detailed, well-

reasoned, ten-page decision. It is evident that Arbitrator La Manna had a thorough

understanding of the subject matter and issues in dispute, (see Braverman Aff. Ex. A, at 8–10),

and there is no evidence before me that suggests the Award was procured through fraud or

dishonesty. Thus, I find that the arbitration decision must be confirmed. See D.H. Blair, 462

F.3d at 110 (“The arbitrator’s rationale for an award need not be explained” and “[o]nly a barely

colorable justification for the outcome reached by the arbitrator is necessary to confirm the

award.” (internal quotation marks omitted)).

                Conclusion

         Accordingly, the June 21, 2018 Arbitration Award of Arbitrator La Manna dismissing the

arbitration proceedings is confirmed, and Plaintiffs’ motion to confirm the Award, (Doc. 17), is

GRANTED. Furthermore, in light of the foregoing, Plaintiffs’ request that I lift the stay in this

matter is GRANTED and this action is restored to my active docket. Within twenty-one days of

the date of this Order, the parties shall jointly submit to the Court a revised proposed case

management plan and scheduling order. A template for the order is available at

http://nysd.uscourts.gov/judge/Broderick.

SO ORDERED.

Dated:      April 12, 2019
            New York, New York

                                                            ______________________
                                                            Vernon S. Broderick
                                                            United States District Judge




                                                 5
